       Case 1:18-cv-11245-PGG-OTW Document 72 Filed 08/10/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    LUISA CASTAGNA ESPOSITO,

                               Plaintiff,
                                                                        ORDER
                v.
                                                                  18 Civ. 11245 (PGG)
    CHRISTOPHER CHESTNUT, individually
    and as a partner of CHESTNUT, L.L.P., and
    WILLIE GARY, individually and as a
    partner of WILLIAMS, PARENTI, LEWIS
    & WATSON LLC,

                               Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                  In this action, Plaintiff Luisa Castagna Esposito asserts legal malpractice claims

against Defendants Christopher Chestnut and Willie Gary in their individual capacities and as

partners of their respective law firms, Chestnut, L.L.P. and Williams, Parenti, Lewis, & Watson

LLC. 1 (Am. Cmplt. (Dkt. No. 8)) On May 16, 2020, this Court dismissed Esposito’s claims as

time-barred. (Dkt. No. 61) Judgment was entered on May 18, 2020. (Dkt. No. 62) On June 15,

2020, Esposito – now represented by counsel – moved to vacate the judgment pursuant to Fed.

R. Civ. P. 59(e) and 60(b). (Mot. (Dkt. No. 63)) For the reasons stated below, Esposito’s motion

will be denied.

                                            BACKGROUND

                  The Complaint was filed on December 3, 2018 (Dkt. No. 2), and the Amended

Complaint was filed on May 8, 2019 (Dkt. No. 8). According to the Amended Complaint,



1
 It appears that the current name of Gary’s law firm is Gary, Williams, Parenti, Watson and
Gary, P.L.L.C. See Willie Gary, GARYLAWGROUP.COM, https://www.garylawgroup.com/team-
member/willie-gary.
     Case 1:18-cv-11245-PGG-OTW Document 72 Filed 08/10/20 Page 2 of 15




Defendants committed malpractice while representing Esposito in a civil “sexual assault and

battery case” that she brought against another lawyer – non-party Allen Isaac – in New York

state court in 2008 (the “Isaac case”). (Am. Cmplt. (Dkt. No. 8) ¶ 1) Isaac had represented

Esposito in a personal injury automobile accident case that she brought in 2002, and Esposito

claims that, during that representation, Isaac had “sexually molested [her] by grabbing her breast

inside her bra and her buttocks.” (Id. ¶¶ 15, 17) In August 2015, after seven years of litigation,

defendants in the Isaac case were granted summary judgment and Esposito’s case was dismissed.

(Aug. 11, 2015 N.Y.C. Civ. Ct. Order (Dkt. No. 24-5)) In the instant case, Esposito claims that

Defendants committed legal malpractice in representing her in the Isaac case. 2

               On July 11, 2019, Defendant Gary moved to dismiss the Amended Complaint

pursuant to Fed. R. Civ. P. 12(b)(6). (Gary Br. (Dkt. No. 25)) Defendant Chestnut filed an

almost identical motion on December 9, 2019. (Chestnut Br. (Dkt. No. 41))

               On December 10, 2019, this Court referred Defendants’ motions to Magistrate

Judge Ona Wang for a Report and Recommendation (“R&R”). (Order (Dkt. No. 43)) On April

20, 2020, Judge Wang issued an R&R in which she concluded – as an initial matter – that

Esposito’s legal malpractice claim was timely. (R&R (Dkt. No. 49) at 15 3 (“[T]he Court cannot

find that Plaintiff’s claims are time barred at this stage and I do not recommend dismissing

Plaintiff’s malpractice claims on timeliness grounds.”)) Judge Wang recommended, however,

that the Amended Complaint be dismissed for failure to state a claim. (Id. at 24) Judge Wang

further recommended that Esposito be granted leave to amend. (Id. at 24-25)




2
  The Court’s May 16, 2020 order (Dkt. No. 61), which granted Defendants’ motion to dismiss,
includes a more detailed recitation of the alleged facts. Familiarity with that order is assumed.
3
  Citations to page numbers refer to the pagination generated by this District’s Electronic Case
Files (“ECF”) system.


                                                 2
     Case 1:18-cv-11245-PGG-OTW Document 72 Filed 08/10/20 Page 3 of 15




               Both sides objected to the R&R. In her objections, Esposito argued – contrary to

Judge Wang’s findings – that the Amended Complaint sufficiently pleads a legal malpractice

claim. (Pltf. Obj. (Dkt. No. 50) at 1-2) Defendants maintained that Judge Wang erred by not

dismissing the Amended Complaint as time-barred. (Def. Obj. (Dkt. No. 55) at 9-14)

Defendants also argued that Esposito should not be granted leave to amend because any

amendment would be futile. (Id. at 18)

               In a May 16, 2020 order, this Court found Defendants’ objections meritorious,

and ruled that Esposito’s legal malpractice claims 4 were untimely:

       “New York law provides a three-year statute of limitations for a legal malpractice
       action that ‘begins when the malpractice occurs, not when an individual discovers
       the malpractice or understands its full consequences.’” Bryant v. Monaghan, No.
       15 CIV 8427 PAC HBP, 2018 WL 4932086, at *5 (S.D.N.Y. Aug. 1, 2018),
       report and recommendation adopted sub nom. Bryant v. Silverman, 2018 WL
       4357478 (S.D.N.Y. Sept. 12, 2018) (quoting Hanna v. O’Connell, 14 Civ. 7016
       (RJS), 2015 WL 5223188 at *3 (S.D.N.Y. Aug. 12, 2015)). “The statute of
       limitations ‘may be deemed tolled under the theory of continuous representation
       until the attorney ceases representing the client in the specific matter at issue.’”
       Id. (quoting Nobile v. Schwartz, 56 F. App’x 525, 526 (2d Cir. 2003)); Shumsky
       v. Eisenstein, 96 N.Y.2d 164, 166 (2001) (“[I]n the context of a legal malpractice
       action, the continuous representation doctrine tolls the Statute of Limitations only
       where the continuing representation pertains specifically to the matter in which
       the attorney committed the alleged malpractice.”).

       The continuous representation doctrine “‘is premised on the trust relationship
       between the attorney and the client, and the inequity of barring the client from
       suing the attorney based on the running of the statute of limitations during the life
       of that relationship.’” Koch v. Pechota, No. 10 CIV. 9152, 2012 WL 2402577, at
       *4 (S.D.N.Y. June 26, 2012) (quoting Mason Tenders Dist. Council Pension Fund
       v. Messera, 958 F. Supp. 869, 888 (S.D.N.Y.1997)). Thus, the “doctrine cannot
       be used to toll the statute of limitations after the relationship of trust and
       confidence ends.” Bryant, 2018 WL 4932086, at *6 (S.D.N.Y. Aug. 1, 2018)
       (citing Aseel v. Jonathan E. Kroll & Assoc., PLLC, 106 A.D.3d 1037, 1038 (2d
       Dep’t 2013); Fleyshman v. Suckle & Schlesinger, PLLC, 91 A.D. 3d 591, 592 (2d


4
  Although the Amended Complaint asserts breach of contract, breach of fiduciary duty,
negligence, “dishonesty and incompetence,” and “grand larceny conspiracy to defraud” in
addition to legal malpractice (Am. Cmplt. (Dkt. No. 8) ¶¶ 64-79), this Court concluded that all of
Esposito’s claims sound in legal malpractice. (Dkt. No. 61 at 18-20)


                                                3
Case 1:18-cv-11245-PGG-OTW Document 72 Filed 08/10/20 Page 4 of 15




 Dep’t 2012)); see also Anderson v. Greene, No. 14 CIV. 10249 (KPF), 2016 WL
 4367960, at *27 (S.D.N.Y. Aug. 10, 2016), aff’d, 774 F. App’x 694 (2d Cir.
 2019) (“‘[F]or the continuous representation doctrine to apply, a predicate of
 continuing trust and confidence must exist,’ and ‘if there is a breakdown in that
 relationship, the doctrine is not applicable.’”) (quoting De Carlo v. Ratner, 204 F.
 Supp. 2d 630, 636 (S.D.N.Y.), aff’d, 53 F. App’x 161 (2d Cir. 2002)).

 Here, Esposito filed the Complaint on December 3, 2018. (Cmplt. (Dkt. No. 1))
 Accordingly, for her malpractice claim to be timely, the statute of limitations must
 be tolled at least through December 3, 2015. Judge Wang found that the
 continuous representation doctrine might apply through January 7, 2016, given
 that Defendants were copied on an email . . . to [the] law secretary [of the
 presiding state court judge] at that time. (R&R (Dkt. No. 49) at 14-15 (citing Pltf.
 Opp. (Dkt. No. 45) at 5-6)

 It is clear from the Amended Complaint, however, that Esposito had lost trust and
 confidence in Defendants long before December 3, 2015. Esposito pleads that in
 connection with a 2013 summary judgment motion, Defendants were “not
 prepared,” “failed to submit crucial evidence,” and “did not have case law to
 support their arguments.” (Am. Cmplt. (Dkt. No. 8) ¶¶ 49-50) “Over the summer
 months and continuing into the Fall of 2015,” Esposito became “flabbergasted . . .
 that Gary was trying to completely derail and bury [Plaintiff’s] case.” (Id. ¶ 51)
 Esposito alleges that Defendants’ “actions and inactions [at this time] . . . clearly
 . . . make a strong case to charge the Gary team with legal malpractice and
 outright fraud.” (Id.; see also id. ¶ 52 (“On September 21, October 8 and October
 14, 2015 there was court dates in New York County Court. Ms. Esposito’s legal
 saga and the apparent corruption surrounding it, became further convinced that
 she has been defrauded and the fraudulent activity involves her attorneys.”).

 In sum, accepting the allegations of the Amended Complaint as true, Esposito
 plainly lost trust and confidence in Defendants long before December 3, 2015.
 Accordingly, the continuous representation doctrine does not apply, and
 Plaintiff’s legal malpractice claims are time-barred. See, e.g., Aseel, 106 A.D.3d
 at 1038 (“[B]ecause . . . the relationship necessary to invoke the continuous
 representation doctrine terminated more than three years prior to the
 commencement of this action, the Supreme Court properly granted that branch of
 the defendants’ motion . . . to dismiss so much of the complaint as alleged legal
 malpractice against the defendants. . . .”); Serino v. Lipper, 47 A.D.3d 70, 77 (1st
 Dep’t 2007) (“[T]he continuous representation doctrine does not apply here. . . .
 Accordingly, the malpractice claims . . . should have been dismissed as time-
 barred.”).

 Esposito contends, however, that the continuous representation doctrine applies,
 because “Defendants were still [counsel] of record in the [Isaac] case as of
 January of 2016.” (Pltf. Opp. to Def. Obj. (Dkt. No. 57) at 2; see also Pltf. Obj.
 (Dkt. No. 50) at 9 (noting Defendants’ “failure to establish when Representation



                                           4
     Case 1:18-cv-11245-PGG-OTW Document 72 Filed 08/10/20 Page 5 of 15




       terminated” and “failure to bring forward any Official Court Order from the State
       of New York Courts which relieved . . . [them of their] professional obligations
       and duties and on which date”)) Esposito lost trust in Defendants before they
       were relieved as counsel of record, however. Accordingly, the date on which
       Defendants were formally relieved has no import. See, e.g., O.K. Petroleum Int’l,
       Ltd. v. Palmieri & Castiglione, LLP, 136 A.D.3d 767, 767-68 (2d Dep’t 2016)
       (“[T]he Supreme Court properly . . . dismiss[ed] the cause of action . . . for legal
       malpractice as untimely. . . . [P]laintiffs failed to raise a triable issue of fact as to
       whether the statute of limitations was tolled by the continuous representation
       doctrine until the formal notice of substitution was executed on June 12, 2009.
       . . .”); Aaron [v. Roemer, Wallens & Mineaux, LLP, 272 A.D.2d 752, 752 (3d
       Dep’t 2000)] (“[C]ontinuous treatment rule did not persist until formal
       termination of nominal representation by defendants, but rather ceased with
       disruption of client’s trust and reliance. . . .”); Frenchman v. Queller, Fisher,
       Dienst, Serrins, Washor & Kool, LLP, 24 Misc. 3d 486, 494 (N.Y. Co. Sup. Ct.
       2009) (“Plaintiff’s claim that the lack of a formal substitution somehow serves as
       proof of continuous representation . . . is flawed.”); Artese ex rel. Artese v.
       Pollack, 2 Misc. 3d 1008(A) (N.Y. Sup. Ct. Nassau Co. 2004) (“Continuous
       representation terminates when it becomes manifest that the client has ceased to
       repose trust and confidence in the attorney even if the attorney’s withdrawal as
       counsel has not been formally sanctioned and no other attorney undertakes the
       representation.”).

(May 16, 2020 Order (Dkt. No. 61) at 20-24)

               As to leave to amend, this Court accepted Defendants’ objection and

rejected Judge Wang’s recommendation that leave be granted. This Court concluded that

leave to amend should be denied because – accepting the Amended Complaint’s

allegations as true – Plaintiff had lost trust and confidence in Defendants more than three

years before she brought the instant action. Her claims were thus plainly time-barred. 5

The Court reasoned as follows:

       The Second Circuit has cautioned that district courts “should not dismiss [a pro se
       claim] without granting leave to amend at least once when a liberal reading of the
       complaint gives any indication that a valid claim might be stated.” Cuoco v.
       Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000). “‘Where it appears that granting
       leave to amend is unlikely to be productive, however, it is not an abuse of


5
  In analyzing the statute of limitations issue, Judge Wang did not address whether Esposito had
lost trust and confidence in Defendants before their representation of her formally ended. (R&R
(Dkt. No. 49) at 11-15)


                                                   5
     Case 1:18-cv-11245-PGG-OTW Document 72 Filed 08/10/20 Page 6 of 15




       discretion to deny leave to amend.’” Lucente v. Int'l Bus. Machines Corp., 310
       F.3d 243, 258 (2d Cir. 2002) (quoting Ruffolo v. Oppenheimer & Co., 987 F.2d
       129, 131 (2d Cir. 1993) (per curiam)). “One appropriate basis for denying leave
       to amend is that the proposed amendment is futile. . . . An amendment to a
       pleading is futile if the proposed claim could not withstand a motion to dismiss
       pursuant to Fed. R. Civ. P. 12(b)(6).” Id. (internal citations omitted).

       Judge Wang recommends that Esposito be given leave to amend, on the theory
       that she might be able to plead additional facts to bolster her legal malpractice
       claim. (R&R (Dkt. No. 49) at 24-25) This Court has concluded, however, that
       based on the account Esposito provides in the Amended Complaint concerning
       her relationship with Defendants, her legal malpractice claim is time-barred.
       Accordingly, granting leave to amend would be futile. See, e.g., Klein v.
       Zugabie, No. 15 CIV. 9093 (NSR), 2017 WL 374733, at *10 (S.D.N.Y. Jan. 24,
       2017) (“[A]s most of Plaintiff’s claims are ‘untimely as a matter of law,
       repleading [those claims] would be futile.’”) (quoting Twersky v. Yeshiva Univ.,
       993 F. Supp. 2d 429, 452 (S.D.N.Y. 2014)); Kotler v. Charming Shoppes, Inc.,
       No. 11-cv-3296 (SAS), 2012 WL 291512, at *3 (S.D.N.Y. Jan. 31, 2012)
       (“[L]eave to replead would be futile because [plaintiff’s] claims are time barred
       and an amended complaint would be unable to cure that deficiency.”); Keitt v.
       New York City, 882 F. Supp. 2d 412, 426 (S.D.N.Y. Sept. 29, 2011) (“All of
       [plaintiff’s] claims against the City Defendants are time-barred and thus an
       amendment with respect to these claims would be futile.”).

(May 16, 2020 (Dkt. No. 61) at 24-25)

                On May 18, 2020, the Clerk of Court entered judgment in Defendants’ favor.

(Dkt. No. 62)

                On June 15, 2020, Esposito – who retained counsel after the May 16, 2020 order

was issued – moved to vacate the judgment under Rules 59(e) and 60(b) of the Federal Rules of

Civil Procedure. (Mot. (Dkt. No. 63))

                Although the Amended Complaint – the allegations of which were submitted

under penalty of perjury (Am. Cmplt. (Dkt. No. 8) at 16 (“[Esposito] declares under penalty of

perjury that . . . she has read the above and that the information contained herein is true and

correct. . . .”)) – states that Esposito had concluded by the “summer . . . and . . . Fall of 2015”

that Defendants intended to “completely derail and bury her case,” and had committed “legal




                                                   6
     Case 1:18-cv-11245-PGG-OTW Document 72 Filed 08/10/20 Page 7 of 15




malpractice and outright fraud [against her]” in connection with their representation of her, 6

Esposito now contends that she “did not lose confidence in [Defendants] until December 28,

2015,” when she sent Defendants a formal “termination letter.” (Pltf. Br. (Dkt. No. 65) at 6) As

to her earlier allegations that she had concluded by the summer and fall of 2015 that Defendants

had committed legal malpractice and defrauded her, Esposito says that she merely “cut-and-

pasted” those allegations from a “website called ‘The Client Killer.’” (Id. at 7)

               The Client Killer website – which is operated by Ray Rogers – has published

stories about Esposito and other “former Gary clients who believe they were victimized by his

criminal fraud.” (Id.) In September 2014, Rogers began an “aggressive campaign” to convince

Esposito that Gary was not trustworthy. (Esposito Decl. (Dkt. No. 64-1) ¶ 7) Esposito initially

rebuffed Rogers (id. ¶¶ 8, 15), but after the state court granted summary judgment against her in

the Isaac case in August 2015, Esposito began engaging with Rogers “more than [she] had

previously.” (Id. ¶ 9)

               Rogers’s website published a story concerning Esposito, which purports to be

based on “months of investigation.” The story is entitled “Victimized by Four Sleazy Attorneys:

The Luisa Esposito Story.” (Excerpt from “The Client Killer” Website (Dkt. No. 64-9)) The

story reports that



6
  See, e.g., Am. Cmplt. (Dkt. No. 8) ¶¶ 51-52 (“Over the summer months and continuing into
the Fall of 2015, Ms. Esposito had become flabbergasted as she came to the realization that Gary
was trying to completely derail and bury her case. Whether it’s not returning her phone calls or
answering her emails, or conjuring up all kinds of stories and excuses for a long string of
incidents in mishandling her cases, or fabricating meetings which are suddenly and endlessly
postponed, or involving her in staged mediation meetings, or refusing to actually demand or
prepare for a jury trial, the actions and inactions of Gary seem clearly to make a strong case to
charge the Gary team with legal malpractice and outright fraud. . . . On September 21, October 8
and October 14, 2015 there was court dates in New York County Court. Ms. Esposito’s legal
saga and the apparent corruption surrounding it, became further convinced that she has been
defrauded and the fraudulent activity involves her attorneys.”).


                                                 7
     Case 1:18-cv-11245-PGG-OTW Document 72 Filed 08/10/20 Page 8 of 15




       After months of investigation, we believe that plaintiff Luisa Esposito has been
       defrauded outright, or is the victim of outrageously sloppy work and legal
       malpractice, by the legal team of Willie Gary, Christopher Chestnut and Andrew
       Maloney while “representing” her in a sexual assault case against prominent New York
       attorney Allen H. Isaac and his law firm (Esposito, Luisa C. v. Isaac, Allen H. et al
       570037/10).
       ....

       Over the summer months and continuing into the Fall of 2015, Ms. Esposito had
       become flabbergasted as she came to the realization that Gary was trying to
       completely derail and bury her cases. Whether it’s not returning her phone calls or
       answering her emails, or conjuring up all kinds of stories and excuses for a long
       string of incidents in mishandling her cases, or fabricating meetings which are
       suddenly and endlessly postponed, or involving her in staged mediation meetings, or
       refusing to actually demand or prepare for a jury trial, the actions and inactions of
       Gary seem clearly to make a strong case to charge the Gary led team with legal
       malpractice and outright fraud.

(Id.) (emphasis in original).

               Esposito now maintains, however, that the “earliest possible date” on which she

lost confidence in Defendants was December 28, 2015, when she sent them a “termination

letter.” (Esposito Decl. (Dkt. No. 64-1) ¶ 11) Esposito contends that the statute of limitations on

her legal malpractice claims was tolled through that date, and because (1) she commenced this

action on December 3, 2018; and (2) legal malpractice claims in New York are subject to a three-

year statute of limitations, her action is timely. (Pltf. Br. (Dkt. No. 65) at 5-6, 8, 17-18)

               Defendants contend that Esposito’s motion to vacate should be denied because,

inter alia, she has not cited any previously unavailable evidence in support of her motion. (Def.

Opp. (Dkt. No. 67) at 10, 24) Defendants also argue that Esposito’s motion constitutes an

improper attempt to “circumvent the appellate process and relitigate issues” that this Court has

already decided. (Id. at 31)




                                                   8
     Case 1:18-cv-11245-PGG-OTW Document 72 Filed 08/10/20 Page 9 of 15




                                          DISCUSSION

I.     LEGAL STANDARDS

               Rule 59(e) allows parties to move to “alter or amend a judgment” within “28 days

after the entry of the judgment.” Fed. R. Civ. P. 59(e) (“A motion to alter or amend a judgment

must be filed no later than 28 days after the entry of the judgment.”). “‘Under Rule 59(e),

district courts may alter or amend judgment to correct a clear error of law or prevent manifest

injustice.’” Riverkeeper, Inc. v. Wheeler, No. 17-CV-4916 (VSB), 2020 WL 1188455, at *2

(S.D.N.Y. Mar. 12, 2020) (quoting 4 Pillar Dynasty LLC v. New York & Co., Inc., 933 F.3d

202, 216 (2d Cir. 2019)). “‘A Rule 59(e) motion may not be used to relitigate old matters, or to

raise arguments or present evidence that could have been raised prior to the entry of judgment.’”

Id. (quoting 4 Pillar Dynasty, 933 F.3d at 216). Such motions “are narrowly construed in order

to ensure the finality of decisions and to prevent the practice of a losing party examining a

decision and then plugging the gaps of a lost motion with additional matters.’” Id. (quoting

Hadassah Acad. Coll. v. Hadassah Women’s Zionist Org. of Am., Inc., No. 18 Civ. 2446 (AT),

2019 WL 1897668, at *1-2 (S.D.N.Y. Apr. 29, 2019)). “Ultimately, ‘[a] district court has broad

discretion in determining whether to grant a motion to alter or amend the judgment.’” Id.

(quoting Baker v. Dorfman, 239 F.3d 415, 427 (2d Cir. 2000)).

               Fed. R. Civ. P. 60(b) provides that a “court may relieve a party . . . from a final

judgment, order, or proceeding for the following reasons”:

       (1) mistake, inadvertence, surprise, or excusable neglect;

       (2) newly discovered evidence that, with reasonable diligence, could not have
           been discovered in time to move for a new trial under Rule 59(b);

       (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
           misconduct by an opposing party;




                                                 9
      Case 1:18-cv-11245-PGG-OTW Document 72 Filed 08/10/20 Page 10 of 15




        (4) the judgment is void;

        (5) the judgment has been satisfied, released or discharged; it is based on an
            earlier judgment that has been reversed or vacated; or applying it
            prospectively is no longer equitable; or

        (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). Here, Esposito seeks relief under Rule 60(b)(1), (2), and (6). (Pltf. Br.

(Dkt. No. 65) at 20)

                Although Rule 60(b) motions are “committed to the sound discretion of the

district court,” Shukla v. Sharma, No. 07 Civ. 2972 (CBA) (CLP), 2014 WL 4437278, at *3

(E.D.N.Y. Sept. 9, 2014), “[r]elief under Rule 60(b) is disfavored because it disrupts the finality

of judgments.” Flynn v. Nat’l Asset Mgmt. Agency, 303 F.R.D. 448, 451 (S.D.N.Y. 2014)

(citing Marrero Pichardo v. Ashcroft, 374 F.3d 46, 55 (2d Cir. 2004)); Empresa Cubana Del

Tabaco v. General Cigar Co. Inc., 385 Fed. Appx. 29, 31 (2d Cir. 2010) (“We have cautioned . . .

that Rule 60(b) motions are disfavored. . . .”)). Accordingly, relief under Rule 60(b) “‘is

properly granted only upon a showing of exceptional circumstances.’” Id. at 451 (quoting

Marrero Pichardo, 374 F.3d at 55).

II.     APPLICATION

                Esposito’s request for relief under Rule 59(e) must be denied, because a “Rule

59(e) motion may not be used to relitigate old matters, or to raise arguments or present evidence

that could have been raised prior to the entry of judgment.’” Riverkeeper, 2020 WL 1188455, at

*2 (S.D.N.Y. Mar. 12, 2020) (quoting 4 Pillar Dynasty, 933 F.3d at 216). The parties briefed the

statute of limitations issue, and the Court ruled on that issue after analyzing it at length in the

May 16, 2020 order. (May 16, 2020 Order (Dkt. No. 61) at 20-24) In doing so, the Court relied

on the Amended Complaint’s sworn allegations, which the Court was entitled to do,




                                                      10
     Case 1:18-cv-11245-PGG-OTW Document 72 Filed 08/10/20 Page 11 of 15




notwithstanding Esposito’s then pro se status. 7 See Rivera v. Doe, No. 16 CV 8809 (PAE)

(BCM), 2018 WL 1449538, at *5 (S.D.N.Y. Feb. 26, 2018), report and recommendation

adopted, 2018 WL 1441386 (S.D.N.Y. Mar. 22, 2018) (“[A] pro se plaintiff, like any other

plaintiff, must state a plausible claim for relief, . . . and the district court . . . cannot invent factual

allegations that [the plaintiff] has not pled. . . .”) (internal quotation marks omitted) (citing

Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013); Chavis v. Chappius, 618 F.3d 162, 170 (2d

Cir. 2010)).

                Esposito asks this Court to grant her relief based on new allegations regarding her

state of mind in 2015. But assuming arguendo that Esposito’s new allegations regarding her

state of mind are true, these facts were known to her when the motion to dismiss was litigated.

Because Esposito seeks to re-litigate already-decided issues based on previously available

information, her Rule 59(e) motion must be denied. See Green Haven Prison Preparative

Meeting of Religious Soc’y of Friends v. New York State Dep’t of Corr. & Cmty. Supervision,




7
  Esposito argues that the Court should grant her leave to file a second amended complaint, in
which she would delete her sworn allegations stating that she believed – by the summer and fall
of 2015 – that Defendants had defrauded her and committed legal malpractice, and instead assert
that she lost confidence in Defendants on December 28, 2015. (Pltf. Br. (Dkt. No. 65) at 22-24;
see also Proposed Second Am. Cmplt. (Dkt. No. 64-10)) Any such amendment would be futile,
however, because new allegations that contradict Esposito’s prior sworn allegations would not be
presumed true. See, e.g., Rivera, 2018 WL 1449538, at *5 (courts are not “obligated to accept
fresh factual assertions that contradict allegations previously made by the same plaintiff”);
Vaughn v. Strickland, No. 12 Civ. 2696 (JPO), 2013 WL 3481413, at *6 (S.D.N.Y. July 11,
2013) (“The liberality with which courts examine pro se pleadings does not require a court to
‘accept as true allegations that conflict with a plaintiff’s prior allegations.’”) (quoting Green v.
Niles, No. 11 Civ. 1349 (PAE), 2012 WL 987473, at *5 (S.D.N.Y. Mar. 23, 2012)); Colliton v.
Cravath, Swaine & Moore LLP, No. 08 CIV 0400 (NRB), 2008 WL 4386764, at *6 (S.D.N.Y.
Sept. 24, 2008), aff’d, 356 F. App’x 535 (2d Cir. 2009) (“Where a ‘plaintiff blatantly changes his
statement of the facts in order to respond to the defendant[’s] motion to dismiss . . . [and] directly
contradicts the facts set forth in his original complaint,’ a court is authorized ‘to accept the facts
described in the original complaint as true.’”) (quoting Wallace v. New York City Dep't of Corr.,
No. 95 Civ. 4404, 1996 WL 586797, at *2 (E.D.N.Y. Oct. 9, 1996)).


                                                    11
    Case 1:18-cv-11245-PGG-OTW Document 72 Filed 08/10/20 Page 12 of 15




No. 18-CV-8497 (KMK), 2019 WL 6498252, at *1 (S.D.N.Y. Dec. 3, 2019) (“A movant may

not ‘rely upon facts, issues, or arguments that were previously available but not presented to the

court.’”) (quoting Indergit v. Rite Aid Corp., 52 F. Supp. 3d 522, 523 (S.D.N.Y. 2014));

Dorchester Fin. Sec. v. Banco BRJ, S.A., No. 02 CIV 7504 KMW KNF, 2010 WL 2483983, at

*2 (S.D.N.Y. June 16, 2010) (a Rule 59(e) motion “is not an opportunity for a party to advance

new facts, issues, or arguments not previously presented to the court, or to obtain a rehearing on

the merits with regard to issues already decided”).

               As to her request for relief under Rule 60(b)(1), Esposito notes that – when the

motion to dismiss was litigated – she was proceeding pro se. (Pltf. Br. (Dkt. No. 65) at 21-22)

Esposito asserts that “she lacked the legal training to understand that the central factual issue

raised by the continuous representation doctrine was when she lost trust and confidence in

[Defendants].” (Pltf. Br. (Dkt. No. 65) at 21; see also Pltf. Reply (Dkt. No. 69) at 7 (“Esposito,

with her lack of legal training, did not understand the significance of the ‘trust and confidence’

issue. . . .”)) The implication is that – with proper legal training – Esposito would have

fashioned her allegations in such a way as to avoid a statute of limitations issue. But a pro se

“litigant’s unfamiliarity with the legal system or ignorance of the law cannot form the basis for

relief under Rule 60(b)(1).” Nash v. Bd. of Educ. of City of New York, No. 99 CIV. 9611

(NRB), 2018 WL 2316337, at *4 (S.D.N.Y. May 8, 2018) (citing Nemaizer v. Baker, 793 F.2d

58, 62 (2d Cir. 1986)); see also Mendell In Behalf of Viacom, Inc. v. Gollust, 909 F.2d 724, 731

(2d Cir.1990), aff’d, 501 U.S. 115 (1991) (“[I]gnorance of the law . . . cannot form the basis for

relief under [Rule 60(b)(1) ].”); Bankers Healthcare Grp., LLC v. Campbell, No. 5:19-CV-3

(GLS/ML), 2020 WL 3035575, at *2 (N.D.N.Y. June 5, 2020) (“Although Rule 60(b) governs

final judgments and authorizes a district court to ‘relieve a party . . . from a final judgment’ for




                                                  12
     Case 1:18-cv-11245-PGG-OTW Document 72 Filed 08/10/20 Page 13 of 15




‘mistake, inadvertence, surprise, or excusable neglect,’ [parties] cannot ‘rely upon their pro se

status, or lack of legal sophistication, as a basis for relief under Rule 60(b)(1).’”) (quoting

Manney v. Intergroove Tontrager Vertriebs GMBH, No. 10 CV 4493, 2012 WL 4483092, at *3

(E.D.N.Y. Sept. 28, 2012)). Accordingly, Esposito’s request for relief under Rule 60(b)(1) will

be denied. 8

               Esposito’s request for relief under Rule 60(b)(2) also fails, because she has not

cited any previously unavailable evidence to support her claim. See Nastasi & Assocs., Inc. v.

Bloomberg, L.P., No. 18-CV-12361 (JMF), 2020 WL 2555281, at *1 (S.D.N.Y. May 20, 2020)

(“‘[T]o succeed on a motion pursuant to Rule 60(b)(2), the movant must present evidence that is

truly newly discovered or could not have been found by due diligence.’”) (quoting United States

v. Potamkin Cadillac Corp., 697 F.2d 491, 493 (2d Cir. 1983)) All of the new allegations on

which Esposito relies were available to her when she litigated the motion to dismiss.

Accordingly, her request for relief under Rule 60(b)(2) will be denied. See State St. Bank & Tr.

Co. v. Inversiones Errazuriz Limitada, 374 F.3d 158, 177-78 (2d Cir. 2004) (“To prevail on a

motion for relief pursuant to Rule 60(b)(2), a movant must demonstrate that he was justifiably

ignorant of the newly discovered evidence despite due diligence.”) (citing United States v. Int’l



8
  Esposito appears to blame Defendants for her handling of the “‘trust and confidence’ issue,”
complaining that Defendants did not focus on her loss of confidence in them in the summer and
fall of 2015 until they filed their objections to the R&R. (Pltf. Reply (Dkt. No. 69) at 7 (quoting
Esposito Decl. (Dkt. No. 68) ¶ 5)) It is plaintiffs, however, who have the burden of proving that
the continuous representation doctrine applies, see Rohe v. Bertine, Hufnagel, Headley, Zeltner,
Drummon & Dohn, LLP, 160 F. Supp. 3d 542, 549 (S.D.N.Y. 2016) (“It is plaintiffs’ burden to
prove the [continuous representation] doctrine’s applicability to the facts of this matter.”) (citing
Gravel v. Cicola, 297 A.D.2d 620 (2d Dep’t 2002)); see also Dozier v. Willkie Farr & Gallagher
LLP, No. 09 CIV. 9865 (LMM), 2010 WL 1779284, at *2 (S.D.N.Y. Apr. 26, 2010) (same), and
the statute of limitations issue was inherent in the facts. Defendants raised the issue before this
Court (Def. Obj. (Dkt. No. 55) at 10-14), and Esposito had an opportunity to make the arguments
she now makes. She did not do so (see Pltf. Resp. to Def. Obj. (Dkt. No. 57)), and instead now
seeks to contradict her prior sworn factual allegations in an effort to salvage her case.


                                                  13
    Case 1:18-cv-11245-PGG-OTW Document 72 Filed 08/10/20 Page 14 of 15




Brotherhood of Teamsters, 247 F.3d 370, 392 (2d Cir. 2001)); see also Joseph v. Beth Israel

Med. Ctr., No. 13-CV-02961 NGG CLP, 2015 WL 851987, at *4 (E.D.N.Y. Feb. 26, 2015)

(evidence about an event was “not ‘new’” when the pro se “Plaintiff . . . was aware of [the event]

when he filed the Complaint”).

               Finally, as to Esposito’s request for relief under Rule 60(b)(6), “‘Rule 60(b)(6)

and the other clauses of Rule 60(b) are mutually exclusive.’” Azkour v. Little Rest Twelve, No.

10-CV-4132 (RJS), 2017 WL 1609125, at *4 (S.D.N.Y. Apr. 28, 2017) (quoting Am. Tissue,

Inc. v. Arthur Andersen L.L.P., No. 02-cv-7751 (SAS), 2005 WL 712201, at *2 (S.D.N.Y. Mar.

28, 2005)). Thus, “when ‘the reasons offered for relief from judgment can be considered in one

of the more specific clauses of Rule 60(b), such reasons will not justify relief under Rule

60(b)(6).’” Azkour, 2017 WL 1609125, at *4 (quoting Am. Tissue, 2005 WL 712201, at *2).

               Here, Esposito “does not set forth any basis for relief other than those the [C]ourt

discussed in rejecting plaintiff’s motion for relief under Rule 60(b)(1)” and Rule 60(b)(2). See

Wan v. United States Postal Service, No. 17-CV-1560 (KAM) (LB), 2018 WL 1785485, at *6

(E.D.N.Y. Apr. 13, 2018). Accordingly, Esposito’s “motion for relief under Rule 60(b)(6)

[must] also [be] denied.” See id.

               Relief under Rule 60(b)(6) is also inappropriate because extraordinary

circumstances are not present. Esposito swore under penalty of perjury that the allegations in her

Amended Complaint were true. (Am. Cmplt. (Dkt. No. 8) at 16) Esposito’s motion to vacate the

judgment is premised on the notion that some of those sworn allegations are untrue. That

Esposito – by her own account – misled the Court by swearing to the truth of false allegations is

not an extraordinary circumstance that would justify relief under Rule 60(b)(6). See Jin Zhao v.

State Univ. of New York, No. 04 CIV. 210 KAM RML, 2015 WL 6032667, at *3 (E.D.N.Y.




                                                14
    Case 1:18-cv-11245-PGG-OTW Document 72 Filed 08/10/20 Page 15 of 15




Oct. 15, 2015) (a request for relief under Rule 60(b)(6) must be “supported by a showing of

exceptional circumstances and that the moving party is without fault”) (emphasis added); Cyan

Contracting Corp. v. Nat’l Grange Mut. Ins. Co., 257 F.R.D. 626, 627 (S.D.N.Y. 2009) (denying

Rule 60(b)(6) motion where party has “no one but itself to blame for its present predicament”);

In re Ballone, No. 10-20294-PRW, 2015 WL 515241, at *3 (Bankr. W.D.N.Y. Feb. 5, 2015)

(“‘In the vast majority of the cases finding that extraordinary circumstances do exist so as to

justify relief, the movant is completely without fault for [the] predicament. . . .’”) (quoting 12

Moore’s Federal Practice § 60.48[3][b] (3d ed. 2014)).

                                          CONCLUSION

               For the reasons stated above, Plaintiff’s motion to vacate the judgment (Dkt. No.

63) is denied. The Clerk of Court is directed to terminate the motion.

Dated: New York, New York
       August 10, 2020




                                                 15
